DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/29/20 has been entered, in which Applicant amended claims 1-6, 8-13, and 15-20. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 101 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.
The 35 USC 103 rejections of claims 1-20 are withdrawn in light of Applicant’s amendments and explanations

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-8 are directed to a process, and claims 9-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “sampling… each of M options for a first period, M> 1, wherein each of the M options corresponds to a webpage with which visitors can interact, wherein sampling each of the M options comprises observing a plurality of visitor interactions with the corresponding webpage, and wherein each observed visitor interaction corresponds to a sampling event,” “computing … for each of the M options, an average and a sample count based on sampling during the first period, wherein the average corresponds to a rate at which visitors were observed to have converted their observed interactions with the webpage for the corresponding, one of the M options, wherein the rate corresponds to a ratio of a number of observed interactions that resulted in conversion to the sample count, and wherein the sample count corresponds to a number of observed interactions with the webpage for the corresponding one of the M options,” “splitting … the M options into a highest group including k of the M options and a lowest group including (M - k) remaining ones of the M options, the average for each of the k options in the highest group being no less than the average for each of the (M - k) options in the lowest group,” “selecting … a weakest option of the highest group (option A) and a strongest option of the lowest group (option B) based on the averages, the sample counts, and a supplied confidence of falling within a supplied tolerance of correctness, option A having a confidence of belonging in the highest group that is lowest amongst the k options, and option B having a confidence of belonging in the lowest group that is lowest amongst the (M - k) options,” and “making a decision … whether to perform further sampling of at least some of the M options based on the supplied confidence of falling within the supplied tolerance of correctness, the confidence of option A belonging in the highest group, and the confidence of option B belonging in the lowest group.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “a plurality of computers,” (computer system and processor). Additionally, independent claims 9 and 17 provide for the following additional elements: “A computer program product including one or more non-transitory machine readable mediums encoded with instructions that when executed by a plurality of computers cause a process to be carried out for k-best option identification, the process comprising,” (computer system, processor, and memory) and “A master computer for performing k-best option identification, the master computer comprising: a processor; an initial sampling circuit, configured to execute on the processor, ... an option splitting circuit, configured to execute on the processor... a least confident options selection circuit, configured to execute on the processor... a termination deciding circuit, configured to execute on the processor... an output circuit, configured to execute on the processor... a further sampling circuit, configured to execute on the processor...,” (computer system, processor, and memory). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0017]-[0029]). The recited computer elements and functions that are applied to the abstract idea in the claims are: “a plurality of computers,” (computer system and processor). Additionally, A computer program product including one or more non-transitory machine readable mediums encoded with instructions that when executed by a plurality of computers cause a process to be carried out for k-best option identification, the process comprising,” (computer system, processor, and memory) and “A master computer for performing k-best option identification, the master computer comprising: a processor; an initial sampling circuit, configured to execute on the processor, ... an option splitting circuit, configured to execute on the processor... a least confident options selection circuit, configured to execute on the processor... a termination deciding circuit, configured to execute on the processor... an output circuit, configured to execute on the processor... a further sampling circuit, configured to execute on the processor...,” (computer system, processor, and memory). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-8, 10-16, and 18-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-8 further narrow the abstract idea.
Regarding claims 9-20 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see 
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note: The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis.  

Subject Matter Overcoming Prior Art
Claims 1-20 are rejected under 35 U.S.C. 101, but would overcome the prior art if the rejections under 35 U.S.C. 101 are overcome. However, Examiner notes that with the changes needed to overcome these rejections, the subject matter overcoming the prior art and the reasons for overcoming the prior art may change. 

Reasons for Overcoming the Prior Art
The following is a statement of reasons for the indication of allowable subject matter: 

…
computing, using a particular one of the computers, for each of the M options, an average and a sample count based on sampling during the first period, wherein the average corresponds to a rate at which visitors were observed to have converted their observed interactions with the webpage for the corresponding, one of the M options, wherein the rate corresponds to a ratio of a number of observed interactions that resulted in conversion to the sample count, and wherein the sample count corresponds to a number of observed interactions with the webpage for the corresponding one of the M options; 
…
selecting, by the particular computer, a weakest option of the highest group (option A) and a strongest option of the lowest group (option B) based on the averages, the sample counts, and a supplied confidence of falling within a supplied tolerance of correctness, option A having a confidence of belonging in the highest group that is lowest amongst the k options, and option B having a confidence of belonging in the lowest group that is lowest amongst the (M - k) options; and 
making a decision, by the particular computer, whether to perform further sampling of at least some of the M options based on the supplied confidence of falling within the supplied tolerance of correctness, the confidence of option A belonging in the highest group, and the confidence of option B belonging in the lowest group
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither 
The closest prior art of record is described as follows:
Sreevalsan et al. (U.S. Patent Application Publication Number 2016/0373510) - The abstract provides for the following: A method for heuristic control of traffic management on a computer network, the method including: setting predetermined benchmarks for traffic; performing a traffic management control loop to determine at least one value of a quality of experience (QoE) metric, via a QoE measuring module, on the network based on the traffic flow; performing a heuristic control loop comprising: aggregating the at least one value of the QoE metric obtained from the traffic management control loop; determining a new benchmark based on the aggregation of the QoE metric, via a heuristic control module; and sending the new benchmark to the QoE measuring module.  a system for heuristic control of traffic management on a computer network, the system including: a heuristic calibration module configured to set predetermined benchmarks for traffic; a QoE module configured to determine at least one value of a quality of experience (QoE) metric, on the network based on the traffic flow; an analysis module configured to aggregate the at least one value of the QoE metric obtained from the traffic management control loop; the heuristic calibration module further configured to determine a new benchmark based on the aggregation of the QoE metrics; and send the new benchmark to the QoE measuring module.
Karty et al. (U.S. Patent Application Publication Number 2014/0344013) - The abstract provides for the following: A method includes determining a plurality of data points, determining a distance between each data point and each of the other plurality of data points, choosing a first one of the plurality of data points, identifying all of the other plurality of data points within a maximum distance of the chosen data point, repeating steps the previous steps to choose a different one of the plurality of data points until all of the data points have been chosen, identifying one or more clusters each having a predefined minimum number, K, of data points within a predefined search radius and analyzing the one or more clusters with respect to K linkages. 
Adarraga (U.S. Patent Application Publication Number 2013/0097245) - The abstract provides for the following: The present invention provides systems and methods that provide knowledge about a reaction (e.g. interest) of a group (normally of people) with respect to a set of elements, wherein each group member can react in a different manner. Assuming that the group is accessible by electronic means (e.g. Internet) this system may be based on a group response algorithm to estimate group reaction minimizing workload of group members and minimizing the time needed. To minimize or reduce group members' workload and time, the algorithm uses statistic tools.  The group response system estimates group reaction with previously set statistic reliability. The present invention can use too in some cases, secondary algorithms for specific cases.
Yan Zhu et al. “Irrevocable-choice algorithms for sampling from a stream.” The abstract provides for the following: The problem of sampling from data streams has attracted significant interest in the last decade. Whichever sampling criteria is considered (uniform sample, maximally diverse sample, etc.), the challenges stem from the relatively digitally sense some aspects of the world, but to physically capture a tangible aspect of that world. Currently deployed examples include devices that can capture water/air samples, and devices that capture individual insects or fish. Such devices create an interesting twist on the stream sampling problem, because in most cases, the decision to take a physical sample is irrevocable. In this work we show how to generalize diversification sampling strategies to the irrevocable-choice setting, demonstrating our ideas on several real world domains.

Response to Arguments
 Applicants arguments filed 12/29/2020 have been fully considered but they are not persuasive in regards to the 35 USC 101 rejection.
Applicant argues that the claims are not directed to an abstract idea similar to an abstract idea recognized by the courts and should be eligible under steps 2A and 2B of the Alice analysis. (See Applicant’s Remarks, 7/23/2020, pgs. 12-16). Examiner respectfully disagrees. The claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The steps are 
Applicant argues that the previously cited references do not teach the newly amended claim language. (See Applicant’s Remarks, 12/29/2020, pgs. 16-21). Examiner notes that this argument is moot in light of the withdrawal of the 35 USC 103 rejection. Accordingly, the arguments will not be addressed here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624